Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

  January 22, 2016                                                                      Robert P. Young, Jr.,
                                                                                                   Chief Justice

                                                                                         Stephen J. Markman
  152994(64)(65)                                                                              Brian K. Zahra
                                                                                      Bridget M. McCormack
                                                                                            David F. Viviano
                                                                                        Richard H. Bernstein
  EMPLOYERS MUTUAL CASUALTY                                                                   Joan L. Larsen,
                                                                                                        Justices
  COMPANY,
           Plaintiff-Counter Defendant-                      SC: 152994
           Appellee,                                         COA: 322215
                                                             Wayne CC: 12-002767-CK
  v

  HELICON ASSOCIATES, INC. and ESTATE OF
  MICHAEL J. WITUCKI,
            Defendant-Counter Plaintiffs,
  and

  DR. CHARLES DREW ACADEMY and JEREMY
  GILLIAM,
           Defendants,
  and

  WELLS FARGO ADVANTAGE NATIONAL TAX
  FREE FUND, WELLS FARGO ADVANTAGE
  MUNICIPAL BOND FUND, LORD ABBETT
  MUNICIPAL INCOME FUND, INC. and PIONEER
  MUNICIPAL HIGH INCOME ADVANTAGE,
             Defendants-Appellants.
  ________________________________________/

         On order of the Chief Justice, the motions for the temporary admission of out-of-
  state attorneys Scott W. Wilkinson and George R. Lyons to appear and practice under
  MCR 8.126(A) on behalf of defendants-appellants are GRANTED.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                             January 22, 2016